Citation Nr: 0509700	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  98-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1959.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
back disorder.

This case was the subject of Board remands dated in August 
1999 and July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the brief period of time during which the Board was 
granted broad authority  to develop the evidence in claims 
before it, the Board undertook further development of the 
veteran's claim for service connection for a back disability.  
As part of this development, the Board ordered a review of 
the claims files by an examiner who had conducted a VA 
examination of the veteran's back in January 2000, for a 
clarifying medical opinion.

Unfortunately, the Board erred by informing the veteran by 
letter in January 2003 that he was to be scheduled to attend 
a VA examination, when in fact the claims files were merely 
to be forwarded to the January 2000 VA examiner for a 
clarifying opinion as to whether it was at least as likely as 
not that the veteran's current back disability began during 
service or was related to some incidence of service.

In February 2003, the examiner who had conducted the January 
2000 VA examination of the veteran did provide a clarifying 
opinion, but expressed repeated concern that he had never had 
the opportunity to view X-rays (as opposed to reports of X-
rays) of the veteran's lumbar spine and was not being 
provided the opportunity to physically examine the veteran in 
connection with the requested clarifying opinion.

Further, although the veteran has not been entirely 
responsive to recent RO requests for additional information 
and evidence, this has occurred in the context of his being 
incorrectly informed by the Board that he would be scheduled 
to attend a VA examination, and subsequently being informed 
by the RO that such an "examination" had been accomplished, 
when in fact only a new review of the claims files by the 
January 2000 VA examiner had occurred in February 2003.  He 
obviously and understandably has been frustrated and 
confused, largely due to the erroneous January 2003 Board 
letter informing him that he would be scheduled to attend a 
new VA examination.

In light of the reviewing VA examiner's concerns expressed in 
his February 2003 report, described above, and the veteran's 
recent requests for a new VA examination, the Board finds 
that a new physical examination of the veteran, with all 
necessary studies (to include X-rays of the lumbar spine) 
should be accomplished, and is necessary for a determination 
on the merits of the veteran's claim.  38 U.S.C.A. 
§ 5103A(d).

Further, in light of the confusion brought about by the 
erroneous January 2003 Board letter, the undersigned finds 
that as an ameliorative measure the RO should ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)), by new issuance of notice fully compliant with the 
VCAA.  In making this request, the Board acknowledges that 
there is little, if anything, to fault in the VCAA notice 
provided to the veteran by the RO in June 2004.

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a back disability of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination, if possible 
with the examiner who conducted the 
veteran's January 2000 VA examination and 
provided a written opinion in February 
2003, for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any current thoracic or 
lumbar spine disability began during 
service or is related to some incident of 
service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the service medical 
records, private treatment records, and VA 
examination reports dated in June 1997, 
January 2000, and February 2003.

All necessary tests or studies, to 
include X-rays of the lumbar spine, 
should be conducted.

The examiner should describe the nature 
of any current thoracic or lumbar spine 
disability and opine whether it is at 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
the any such disability began during 
service or is causally linked to some 
incident of active duty, to include 
trauma.  If it is the clinician's opinion 
that the veteran had a disability of the 
thoracic or lumbar spine prior to 
service, the examiner is asked to opine 
whether such pre-existing disability was 
aggravated during service beyond its 
natural progression.  Aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.
 
If any requested opinion cannot be 
provided without resort to pure or 
medically unwarranted speculation, the 
examiner should so state.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
on appeal.  The appeal encompasses a 
claim for service connection for a back 
disability, to include disability of the 
thoracic and lumbar spine.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


